Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 9, 11-12, 17 and 22-29 are presented for examination.
Claims 1, 9, 17, 23, 24 and 28 are amended. 
Claims 2, 20 and 19-21 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 1 -  page 12 (all), filed September 12, 2022, with respect to claims 1, 3-4, 9, 11-12, 17 and 22-29 have been fully considered and but they are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 7 paragraph 2 – page 10 paragraphs 3, “ … 3GPP088 further discloses a solution of using QoS flow SN by the new layer. However, 3GPP088 has not been shown to teach or suggest that the new layer sends the end market. As such, 3GPP088 discloses sending end marker by the PDCP entity, or using QoS flow SN by the new layer, but 3GPP088 has not been shown to teach a solution of sending end marker by the new layer. 
The Office Action fails to cite passages in other references to remedy the above-identified deficiency. For example, Westphal discloses that when an MN attempts to handoff between two ARs, the MN may launch a QoS singling packet from the new CoA to the new AR, wherein the QoS signaling packet includes one or more classifier parameters, a previous QoS session ID, a new QoS session ID and a sequence number (See para. [0046] and [0049]-[0058]). The QoS signaling in Westphal is used for establishing QoS along the new data path (data path along the MN, the new AR, the QC and the CN) and tearing down QoS along the segment of the old data path (data path between the QC and the old AR) in the case of MN handoff (See para. [0017] and [0035]). 
However, while the page 10 of the Office Action offers the QoS signaling packet to teach an end marker control packet, Westphal has not been shown to teach or suggest "sending, by the protocol layer entity of the terminal device, an end marker on the first DRB over an air interface to a radio access network (RAN) device", wherein the protocol layer entity is above 
the PDCP layer, as discussed previously. Moreover, Westphal has not been shown to teach or suggest "after sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the second DRB over an air interface to the RAN device," wherein the protocol layer entity is above the PDCP layer, as discussed previously . 
Accordingly, 3GPP, 3GPP088 and Westphal, alone or in combination, fail to teach or suggest the above-identified features. The person skilled in the art would not arrive at the subject matter of amended claim 1 combining the teachings of 3GPP088 and Westphal with the teachings of 3GPP without the benefit of hindsight knowledge of the invention. Any conclusion to the contrary would go beyond what he would have objectively inferred from the  prior art.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP discloses, determining, by a protocol layer entity of a terminal device (see page 1, items 1 and 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping in the uplink accordingly / determining, by a protocol layer entity), to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, changing, by the first device, the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB; and starting to send a data packet of the QoS flow on the another DRB (see page 3, section 4.1, 4.2, the UE will trigger an RRC procedure to request to get an appropriate QOSflow->DRB mapping,  Network will respond (potentially after/while configuring a new DRB) by configuring UE with the appropriate QOSflow->DRB mapping, the change in transmission of the QoS flow from the first BRD to the second DRB upon an update of the flow-to-DRB mapping); and 3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device (see Fig.1, section 3.1, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB, and as show in Fig.1, the UE sends the end marked via the Uu interface {an air interface} to the gNB, also the QoS flow id is added in air per packet), wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB.  Also, an end marker can be inserted by the old PDCP entity after it has delivered all the PDCP packets, and the new layer will deliver the packets from the old
PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets 
from old PDCP entity have been delivered to upper layer completely, clearly teaches a solution of sending end marker by the new layer. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow, see also Section 2, User plane QoS markings are scalar values that have standardized QoS characteristics (referred to as A-type NAS-level QoS profile), and User plane QoS markings are scalar values that point to dynamic QoS parameters signalled over NG-C (referred to as NAS-level B-type QoS profile), see also section 3.3, the UE will send the packets in the default DRB first if no configured QoS flow to DRB mapping / a user plane control protocol data unit (PDU). The gNB will remap the QoS flow to another DRB after received the packets based on its policy and network status. See also Fig.2, Figure 2 QoS Flow to DRB mapping in new layer, where the QoS flow to DRB mapping are performed by a new protocol layer above PDCP, as shown in FIG. 2, in a 5G-RAN, a user plane protocol layer is introduced above a PDCP protocol stack, the new layer for QoS flow to DRB mapping, clearly the user plane control PDU carries an identity of the QoS flow mapped to the first DRB).  
Examiner Note: CHU (US Pub. No.:2018/0213540), paragraphs 0005 disclose an Uu air interface (Uu)  and paragraph 0037 discloses , “the DRB over the Uu air interface (Uu)”. Also, Quan (US Pub. No.:2017/0353992) paragraph 0204 teaches “The UE 110 and the base station 120 may be connected by using an air interface (English: Air Interface; AI for short). For example, the UE 110 and the base station 120 are connected by using a radio interface Uu interface”, clearly the Uu interface is an “air interface”.

Regarding claim 1, the applicant further argued that, see page 10 paragraph 4 – page 12, “ … Applicant respectfully submits that para. [0014]-[0021] of Huang cited by the Examiner at most discloses, in relation to the abovementioned feature, that the first network device forwards data including an end maker with a QoS flow identifier to the second network device over the Xn interface, and the PDAP entity of the first network device adds the DRB identifier into each data packet forwarded by the Xn interface. In other words, the cited portion in Huang teaches that the end marker is sent over an Xn interface, but not over the air interface. It is well known to the person of ordinary skill in the art that Xn interface is different from air interface. Accordingly, sending over the Xn interface from one base station to another base station is different from sending over the air interface from the terminal to a RAN device. Second, as discussed previously, Huang has also not been shown to teach or suggest that the end market is sent in a user plane control PDU, much less that the user plane control PDU carries the identity of the QoS flow mapped to the first DRB. Accordingly, 3GPP, Huang and 3GPP088, alone or in combination, fail to teach or suggest the above-identified features. The person skilled in the art would not arrive at the subj ect matter of claim 1 combining the teachings of Huang and 3GPP088 with the teachings of 3GPP without the benefit of hindsight knowledge of the invention. Any conclusion to the contrary would go beyond what he would have objectively inferred from the prior art. For at least the foregoing reasons, any combination of 3GPP, Huang and 3GPP088, to the extent proper, could not render claim 1 obvious, and claim 1 is patentable over 3GPP, Huang and 3GPP088. For similar reasons, independent claims 9 and 17 are also patentable. Dependent claims which depend from claims 1 and 9, respectively, are also patentable over 3GPP, Huang and 3GPP088 for at least these same reasons, and further due to the additional features recited therein. Accordingly, reconsideration and withdrawal of the rejection of claims 1, 3-4, 9, 11-12, 17 and 22-29 under 35 U.S.C. § 103 is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP discloses, determining, by a protocol layer entity of a terminal device, to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and Hunag disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device (see para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station is divided into a Central Unit (CU) and a Distributed Unit (DU), one base station includes one CU and multiple DUs, see also para. 0021, 0121, the first network device adds, through a packet data association protocol (PDAP) entity of the first network device, the DRB identifier into each data packet forwarded by an Xn interface, to enable a PDAP entity of the RAN network device to match the each data packet with a DRB associated with the each data packet according to the DRB identifier, see also 0196-0197); after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB (see para. 0014-0021, the forwarded/sending data includes an end marker including a QoS flow identifier and the request message includes the at least one piece of DRB information, each of the at least one piece of DRB information includes at least one of: a DRB identifier, DRB configuration information, or at least one QoS flow identifier mapped to a DRB, clearly sending a packet of the QoS on the DRB, see also para. 0003, as shown in FIG. 1, in the LTE system, the RAN includes an evolved Node B (eNB) and a user equipment (UE). A network side bearer on a S1 interface between the eNB and a core network and a radio bearer on an air interface between the eNB and the UE are in a 1:1 relationship), the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB (see para. 0157-0164, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface, see also para. 0232, the PDAP entity 23 is configured to determine that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface.); and 
after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device; (see para. 0157-0164, the at least one piece of second PDU session information indicating acceptance to the RAN device includes at least one of: a PDU session identifier, at least one piece of Xn interface data forwarding tunnel endpoint information, a DRB identifier corresponding to at least one Xn interface data forwarding tunnel endpoint, a QoS flow identifier or a QoS flow identifier list corresponding to at least one Xn interface data forwarding tunnel endpoint, or at least one QoS flow identifier, and forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface / starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 9-12, 17, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, 01-2017), and further in view of Westphal et al. (US Pub. No.: 2008/0186923).

As per claim 1, 3GPP disclose A communication processing method (see page 1, mapping of QoS flows to BRDs), the method comprising:
determining, by a protocol layer entity of a terminal device (see page 1, items 1 and 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping in the uplink accordingly / determining, by a protocol layer entity), to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, changing, by the first device, the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB; and starting to send a data packet of the QoS flow on the another DRB (see page 3, section 4.1, 4.2, the UE will trigger an RRC procedure to request to get an appropriate QOSflow->DRB mapping,  Network will respond (potentially after/while configuring a new DRB) by configuring UE with the appropriate QOSflow->DRB mapping, the change in transmission of the QoS flow from the first BRD to the second DRB upon an update of the flow-to-DRB mapping).
3GPP however does not explicitly disclose wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB; 

3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device (see Fig.1, section 3.1, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB, and as show in Fig.1, the UE sends the end marked via the Uu interface {an air interface} to the gNB, also the QoS flow id is added in air per packet), wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. Also, an end marker can be inserted by the old PDCP entity after it has delivered all the PDCP packets, and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely, clearly teaches a solution of sending end marker by the new layer. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow, see also Section 2, User plane QoS markings are scalar values that have standardized QoS characteristics (referred to as A-type NAS-level QoS profile), and User plane QoS markings are scalar values that point to dynamic QoS parameters signalled over NG-C (referred to as NAS-level B-type QoS profile), see also section 3.3, the UE will send the packets in the default DRB first if no configured QoS flow to DRB mapping / a user plane control protocol data unit (PDU). The gNB will remap the QoS flow to another DRB after received the packets based on its policy and network status. See also Fig.2, Figure 2 QoS Flow to DRB mapping in new layer, where the QoS flow to DRB mapping are performed by a new protocol layer above PDCP, as shown in FIG. 2, in a 5G-RAN, a user plane protocol layer is introduced above a PDCP protocol stack, the new layer for QoS flow to DRB mapping, clearly the user plane control PDU carries an identity of the QoS flow mapped to the first DRB).  
Examiner Note: CHU (US Pub. No.:2018/0213540), paragraphs 0005 disclose an Uu air interface (Uu)  and paragraph 0037 discloses , “the DRB over the Uu air interface (Uu)”. Also, Quan (US Pub. No.:2017/0353992) paragraph 0204 teaches “The UE 110 and the base station 120 may be connected by using an air interface (English: Air Interface; AI for short). For example, the UE 110 and the base station 120 are connected by using a radio interface Uu interface”, clearly the Uu interface is an “air interface”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB, as taught by 3GPP088, in the system of 3GPP, so as to provide a QoS flow ID field, see 3GPP088, see section 3.

The combination of 3GPP and 3GPP088 however does not explicitly disclose after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device;

Westphal however disclose sending, by a terminal device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0021, 0046, 0049-0058, upon receiving the QoS context from the previous AR (e.g., AR at position A in FIG. 1) when the QoS context transfer (horizontal signaling between ARs) is successfully executed, when this occurs when the AR 112 launches a QoS signaling packet {an end marker control packet} towards CN 120, and when the context transfer (horizontal signaling) fails for some reason, MN 105 may launch the QoS signaling packet from the new care-of address (CoA), this signaling packet is preferably launched as soon as MN 105 is ready to send packets to CN 120 from the new care-of address (CoA) of MN 105); 
after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device, as taught by Westphal, in the system of 3GPP and 3GPP088, so as to provide improved methods, systems and protocol for QoS signaling in mobile IP handoffs, see Westphal, paragraphs 24-26,

As per claim 3, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1
3GPP further disclose wherein the determining, the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB comprises: receiving, radio resource control (RRC) configuration  from the  RAN device, wherein the RRC configuration indicates the mapping from the QoS flow to the another DRB; and determining,  based on the RRC configuration, a change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB (see page 3, section 4.2, option A and option B, as long as there is no DAB mapping configured for this QOS flow, the UE maps the packets to the default DAB, tt is expected that the network (gNB) when detecting the new QOS flow will (possibly after establishing a new DRB) configure the UE with an appropriate mapping by either RRC or RQ, the update of the QoS flow - ORB mapping through RRC configuration). 
As per claim 4, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1
3GPP further disclose wherein the determining, the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB comprises: receiving,  a user plane data packet from the RAN device, wherein the user plane data packet carries indication information, and the indication information indicates the mapping from the QoS flow to the another DRB; and determining, based on the indication information, a change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB (see page 1-2, section 2, the update of the QoS flow - DRB mapping through information obtained on a downlink data packet, e.g., reflective QoS, RQ).

As per claim 9, claim 9 is rejected the same way as claim 1. 3GPP also disclose A terminal device (see section 1, UE), comprising a processor (see section 1, UE with a CPU), and non-transitory storage coupled to the processor and having processor-executable instructions stored (see section 1, UE with a memory for storing instructions). 

As per claim 10, claim 10 is rejected the same way as claim 2.As per claim 11, claim 11 is rejected the same way as claim 3.As per claim 12, claim 12 is rejected the same way as claim 4.As per claim 17, claim 17 is rejected the same way as claim 1.

As per claim 23, the combination of 3GPP, 3GPP088 and Westphal disclose the communication processing method according to claim 1.

Westphal further disclose wherein the QoS flow indicates a plurality of data flows having a same QoS requirement in one protocol data unit (PDU) session (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path).  

As per claim 24, claim 24 is rejected the same way as claim 23.
As per claim 26, claim 26 is rejected the same way as claim 3.
As per claim 27, claim 27 is rejected the same way as claim 4.
As per claim 28, claim 28 is rejected the same way as claim 23.

Claims 22, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, in view of Westphal et al. (US Pub. No.: 2008/0186923), and further in view of Huang et al. (US Pub. No.: 2020/0015116). 

As per claim 22, the combination of 3GPP, 3GPP088 and Westphal disclose first device according to claim 9.

Huang further disclose a communication processing method wherein a protocol layer entity is packet data association protocol (PDAP) entity (see Fig.2 and Fig.3,  para. 0005, 0021, 0121, 0164, 0325, 0348, in step 707, a PDAP entity of the secondary base station determines that the QoS flow is completely forwarded according to the QoS flow identifier in the received end marker; and after the end markers of all QoS flows mapped to the DRB are collected, determines that the new data from the core network (not forwarding data from the primary base station) is transmitted on the DRB. Also, per para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station may be divided into a Central Unit (CU) and a Distributed Unit (DU). One base station may include one CU and multiple DUs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communication processing method wherein a protocol layer entity is packet data association protocol (PDAP) entity, as taught by Huang, in the system of 3GPP, Shimoda and Westphal, so as to provide a method, a network device and a system for implementing data processing, and a storage medium, to support data splitting and handover processing on the next generation system, see Huang, paragraphs 8-15.

As per claim 25, claim 25 is rejected the same way as claim 22.
As per claim 29, claim 29 is rejected the same way as claim 22.



XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Samsung:”NR QOS – AS handling new QOS flow, R2-1700030), in view of Huang et al. (US Pub. No.: 2020/0015116), and further in view of 3GPP088 (A New Protocol Layer for QoS Flow to DRB Mapping, R2-1700088, 01-2017).

As per claim 1, 3GPP disclose A communication processing method (see page 1, mapping of QoS flows to BRDs), the method comprising:
determining, by a protocol layer entity of a terminal device, to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and

3GPP however does not explicitly disclose wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB;

Hunag however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device (see para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station is divided into a Central Unit (CU) and a Distributed Unit (DU), one base station includes one CU and multiple DUs, see also para. 0021, 0121, the first network device adds, through a packet data association protocol (PDAP) entity of the first network device, the DRB identifier into each data packet forwarded by an Xn interface, to enable a PDAP entity of the RAN network device to match the each data packet with a DRB associated with the each data packet according to the DRB identifier, see also 0196-0197); after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the terminal device, an end marker on the DRB over an air interface to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB (see para. 0014-0021, the forwarded/sending data includes an end marker including a QoS flow identifier and the request message includes the at least one piece of DRB information, each of the at least one piece of DRB information includes at least one of: a DRB identifier, DRB configuration information, or at least one QoS flow identifier mapped to a DRB, clearly sending a packet of the QoS on the DRB, see also para. 0003, as shown in FIG. 1, in the LTE system, the RAN includes an evolved Node B (eNB) and a user equipment (UE). A network side bearer on a S1 interface between the eNB and a core network and a radio bearer on an air interface between the eNB and the UE are in a 1:1 relationship), the end marker is sent in a form of a user plane control protocol data unit (PDU), and the user plane control PDU carries an identity of the QoS flow mapped to the first DRB (see para. 0157-0164, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface, see also para. 0232, the PDAP entity 23 is configured to determine that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface.); and 
after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device; (see para. 0157-0164, the at least one piece of second PDU session information indicating acceptance to the RAN device includes at least one of: a PDU session identifier, at least one piece of Xn interface data forwarding tunnel endpoint information, a DRB identifier corresponding to at least one Xn interface data forwarding tunnel endpoint, a QoS flow identifier or a QoS flow identifier list corresponding to at least one Xn interface data forwarding tunnel endpoint, or at least one QoS flow identifier, and forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface / starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; and sending, by the first device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; wherein the end marker indicates that a protocol layer entity of the terminal device stops sending the data packet of the QoS flow on the DRB, the protocol layer entity is configured to map the QoS flow to the DRB or to the another DRB, and the protocol layer entity corresponds to one protocol data unit (PDU) session, as taught by Huang, in the system of 3GPP, so as to provide a method, a network device and a system for implementing data processing, and a storage medium, to support data splitting and handover processing on the next generation system, see Huang, paragraphs 8-15.

Although Huang disclose sending, by the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB; and applicant instant specification paragraph 0173 disclose, “The first device may be UE or a base station”;

Huang however does not explicitly disclose sending, by “a terminal device”, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB;

3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow);  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device; after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, sending, by the first device, an end marker on the DRB to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow, as taught by 3GPP088, in the system of 3GPP and Huang, so as to provide a QoS flow ID field, see 3GPP088, see section 3.

Claims 9 and 17 are also rejected, as set forth above for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP659 (TP on QoS and new protocol layer - R2-1700659) – IDS submitted 3/18/2022.
Lee (US Pub. No.:2013/0329635) – see Fig.3, para. 0035-0038, “A radio resource control (RRC) layer is defined only in the control plane. The RRC layer serves to control the logical channel, the transport channel, and the physical channel in association with configuration, reconfiguration and release of radio bearers (RBs). An RB is a logical path provided by the first layer (i.e., the PHY layer) and the second layer (i.e., the MAC layer, the RLC layer, and the PDCP layer) for data delivery between the UE and the network”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469